Citation Nr: 1632141	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Propriety of the fiduciary appointed to manage the appellant's Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1971 to August 1972.  

In a December 2015 decision, the Board of Veterans' Appeals (Board) determined that clear and convincing evidence established that the appellant lacked the capacity to contract or to manage his affairs, including the disbursement of VA funds.  See 38 C.F.R. § 3.353 (2015).  

This current matter came to the Board on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Fiduciary Hub in Milwaukee, Wisconsin, to appoint M.T. as the fiduciary to manage the appellant's VA funds.  As set forth in more detail below, however, before the appeal was certified to the Board, the Agency of Original Jurisdiction (AOJ) appointed D.B. as the appellant's fiduciary, and the appellant has continued his appeal regarding the selection of D.B. as his fiduciary.  The Board notes that the U.S. Court of Appeals for Veterans Claims has made clear that the appointment of a fiduciary is an administrative decision subject to the appellate process and review by the Board.  See Freeman v. Shinseki, 24 Vet. App. 404, 416-17 (2011).  

In connection with his appeal, the appellant requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled to be held in May 2015; however, in a March 2015 written statement, the appellant's representative advised VA that the appellant wished to withdraw his hearing request.  He asked that the Board proceed with consideration of the appeal based on the evidence of record.  See also Letter from appellant, received May 18, 2015.  

The Board has reviewed the appellant's VBMS folder in its entirety, as well as additional records in his Virtual VA folder.  Based on information contained in the December 2015 Supplemental Statement of the Case, additional relevant evidence has also been reviewed by the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The appellant has been in receipt of VA disability compensation since August 30, 1972, the day following the date of his separation from active service.  He is currently rated as 100 percent disabled due to schizophrenia.  

In a September 2011 rating decision, the RO determined that the appellant was not competent to handle the disbursement of his VA funds.  The appellant appealed the RO's competency determination.  In an unappealed December 2015 decision, the Board found that clear and convincing evidence established that the appellant lacked the capacity to contract or to manage his affairs, including the disbursement of his VA funds.  Thus, the question of his competency is not at issue in this current appeal.  

Following an October 2011 field examination, a request from VA, and a Voluntary Petition for Conservatorship signed by the appellant, an Iowa District Court appointed M.T. as attorney and conservator for the appellant.  According to a November 2011 VA Field Examination Report, (1) a court-appointed payee was in order due to the amount of the appellant's VA benefits; (2) because M.T. was a bonded court appointed fiduciary, a criminal background inquiry was not necessary; and (3) because M.T. was serving satisfactorily as a fiduciary for other VA beneficiaries, character witnesses were not necessary.  See e.g. 38 U.S.C. § 5507(c)(2); 38 C.F.R. § 13.55, 13.59.  Based on these findings, the field examiner recommended that the AOJ recognize M.T. as conservator for the appellant.  

In December 2011, however, the AOJ requested another field examination after the appellant and his family decided to transfer his care from a VA medical facility to a private skilled care nursing facility.  According to the December 2, 2011, Field Examination Request, M.T. was agreeable to resigning his appointment as the appellant's fiduciary in favor of D.B., the administrator of the private care facility where the appellant planned to reside.  The record contains a December 2011 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Benefits, completed by the VA Fiduciary Hub Manager appointing D.B. as the appellant's fiduciary.  It does not appear, however, that the requested field examination was conducted.  

Although the AOJ had apparently certified D.B. to serve as the appellant's fiduciary, in a January 2012 letter, the AOJ advised the appellant that M.T. had been appointed to serve as his fiduciary.  The appellant initiated an appeal regarding the AOJ's selection of M.T. as his fiduciary.  In July 2012, the AOJ issued a Statement of the Case advising the appellant that D.B. had been appointed as his fiduciary.  The appellant perfected an appeal the following month continuing his objection to VA's selected fiduciary.  As best the Board can discern, the appellant seeks the appointment of his sister, P.R., as his fiduciary.  

The record on appeal contains a March 2013 letter from the appellant's sister who indicated that the appellant's family felt that a family member should be the fiduciary.  In April 2013, the appellant himself called the AOJ to report that he was unhappy with his living arrangements and asked that his sister be appointed as his fiduciary.  See e.g. Report of General Information, dated April 15, 2013, but labeled as having been received on May 7, 2013, in Virtual VA file.  

According to a May 2013 Report of General Information, the appellant called the RO to indicate that he was not happy with his living arrangements, as the facility was aged.  He indicated that D.B. was doing the best he could within his own budget, but that there never seemed to be any improvements for any of his patients.  

Pursuant to 38 U.S.C. § 5502, VA has the authority to appoint a fiduciary when it appears to be in the interests of a VA beneficiary.  

Where it appears to the Secretary that the interest of the beneficiary would be served thereby, payment of benefits under any law administered by the Secretary may be made directly to the beneficiary or to a relative or some other fiduciary for the use and benefit of the beneficiary, regardless of any legal disability on the part of the beneficiary.  Where, in the opinion of the Secretary, any fiduciary receiving funds on behalf of a Department beneficiary is acting in such a number of cases as to make it impracticable to conserve properly the estates or to supervise the persons of the beneficiaries, the Secretary may refuse to make future payments in such cases as the Secretary may deem proper.

38 U.S.C. § 5502(a)(1) (West 2014).  

While section 5502 is a basic grant of authority allowing the Secretary to appoint fiduciaries, other statutes and regulations currently in effect determine the individuals or entities qualified to act as fiduciaries and outline the process VA must follow when appointing a fiduciary.  

The provisions of 38 U.S.C.A. § 5507 contain the standards for VA to follow when certifying an individual as a qualified fiduciary:

(a) Any certification of a person for payment of benefits of a beneficiary to that person as such beneficiary's fiduciary under section 5502 of this title shall be made on the basis of-

(1)  an inquiry or investigation by the Secretary of the fitness of that person to serve as fiduciary for that beneficiary, such inquiry or investigation-

      (A) to be conducted in advance of such certification;
(B) to the extent practicable, to include a face-to-face interview with such person; and
(C) to the extent practicable, to include a copy of a credit report for such person issued within one year of the date of the proposed appointment;

(2) adequate evidence that certification of that person as fiduciary for that beneficiary is in the interest of such beneficiary (as determined by the Secretary under regulations); and

(3) the furnishing of any bond that may be required by the Secretary.

(b) As part of any inquiry or investigation of any person under subsection (a), the Secretary shall request information concerning whether that person has been convicted of any offense under Federal or State law which resulted in imprisonment for more than one year.  If that person has been convicted of such an offense, the Secretary may certify the person as a fiduciary only if the Secretary finds that the person is an appropriate person to act as fiduciary for the beneficiary concerned under the circumstances.

38 U.S.C. § 5507(a)-(b) (West 2014).

The statute further provides VA with authority to expedite the process of certifying a fiduciary in certain instances.  In particular, 

(c) (1) In the case of a proposed fiduciary described in paragraph (2), the Secretary, in conducting an inquiry or investigation under subsection (a)(1), may carry out such inquiry or investigation on an expedited basis that may include waiver of any specific requirement relating to such inquiry or investigation, including the otherwise applicable provisions of subparagraphs (A), (B), and (C) of such subsection.  Any such inquiry or investigation carried out on such an expedited basis shall be carried out under regulations prescribed for purposes of this section.

   (2) Paragraph (1) applies with respect to a proposed fiduciary who is-
   
      (A) the parent (natural, adopted, or stepparent) of a beneficiary who is a minor;
      (B) the spouse or parent of an incompetent beneficiary;
      (C) a person who has been appointed a fiduciary of the beneficiary by a court of competent jurisdiction; or
      (D) being appointed to manage an estate where the annual amount of veterans benefits to be managed by the proposed fiduciary does not exceed $3,600, as adjusted pursuant to section 5312 of this title.

38 U.S.C. § 5507(c) (West 2014); see also 38 C.F.R. § 13.55, 13.58 (2015) (vesting authority in the Veterans Service Center Manager to select and appoint the person or legal entity best suited to receive VA benefits in a fiduciary capacity for a beneficiary who is mentally ill (incompetent)).  

In addition to the statues and regulations discussed above, VA's Fiduciary Program Manual (Manual) provides guidance.  Section 2.D.11.b. of the Manual emphasizes "VA's duty to thoroughly investigate fiduciaries prior to their appointment."  See also 38 U.S.C.A. § 6107 (West 2015).  To that end, the section sets forth the requirements for Initial Appointment (IA) Field Examinations, including fiduciary qualifications; a review of credit report information for individual fiduciaries where applicable; review of criminal background information for individual fiduciaries; and the need for, and statements of, character witnesses.  Moreover, the field examination must determine the most effective, practical, and/or economical type of fiduciary appropriate to the situation; discuss payee selection with the beneficiary to the extent possible; and take into consideration the beneficiary's request, where feasible.  Findings and recommendations regarding each of these areas must be documented in the field examination report.  Fiduciary Program Manual, 2.D.11.b, c.  

Section 2.D.12 provides for the Certification of a Payee Prior to a Field Examination.  Under that provision, when a beneficiary moves from a nursing home or other non-VA institution that serves as payee to a similar non-VA institution, the chief officer of the second institution may be certified as payee before a field examination is conducted when all of the following conditions are met:  the second institution is a licensed facility and is within the jurisdiction of the RO; the chief officer of the non-VA institution is currently serving satisfactorily as the payee for other VA beneficiaries; telephone contact has been made with the official of the non-VA institution; and the caller ascertains that the official is aware of, and agrees to comply with, the responsibilities of serving as a Federal fiduciary or an institutional award payee, and a properly signed VA Form 21-4703, Fiduciary Agreement has been received from the institution, if appropriate.  

After reviewing the record in this case, the Board finds that additional action is necessary prior to further consideration.  

As set forth above, VA's competency determination is not at issue here, nor is the determination that the interests of the appellant's would be served by the appointment of a fiduciary.  38 U.S.C. § 5502(a)(1).  Rather, the appellant has challenged the individual selected by the AOJ to serve as his fiduciary.  He has contended that his sister should be appointed as his fiduciary, and the record contains some indication that she may be willing to accept that responsibility.  

As set forth above, despite the requirements set forth in VA's Fiduciary Program Manual, the record currently available to the Board contains no indication that the AOJ considered the appellant's request to appoint his sister as his fiduciary.  Manual, 2.D.11.b, c.  Moreover, there is no indication that the AOJ conducted a field examination prior to the appointment of D.B, nor is there any indication that the AOJ considered the factors specifically delineated in section 2.D.11.b,c, to include a determination of the most effective, practical, and/or economical type of fiduciary appropriate to the appellant's situation.  

The Board notes that the Manual does provide an exception to the field examination requirement when a beneficiary moves from a nursing home or other non-VA institution that serves as payee to a similar non-VA institution.  In such cases, the chief officer of the second institution may be certified as payee before a field examination is conducted, but only if all of specifically delineated conditions are met.  These conditions include that the second institution is a licensed facility and is within the jurisdiction of the RO and the chief officer of the non-VA institution is currently serving satisfactorily as the payee for other VA beneficiaries.  In this case, however, the available record contains no indication that these criteria were met.  

Although there is nothing in the record to suggest that D.B. is not performing satisfactorily as the appellant's fiduciary, the fact remains that the appellant is entitled to consideration of his request to appoint his sister as his fiduciary, and VA is required to observe the applicable statutes and regulations currently in effect when appointing a fiduciary.  Notably, although the applicable statute provides for a waiver of the requirements for an investigation for a proposed fiduciary who is the parent of a minor beneficiary, the spouse or parent of an incompetent beneficiary, a court-appointed fiduciary, or when a veteran's benefits to be managed are not large, neither D.B. nor the appellant's sister appear to meet any of these requirements.  See 38 U.S.C.A. § 5507(c).  

Under these circumstances, the Board finds that additional action by the AOJ is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the appropriate inquiry or investigation of the fitness of D.B. and the appellant's sister to serve as his fiduciary, to potentially include an interview, a copy of a credit report and a criminal background check to the extent practicable.  The AOJ should then prepare an investigation report setting forth its consideration of the factors delineated in section 2.D.11.b, c of VA's Fiduciary Program Manual and its reasons that the selected beneficiary is in the interest of the appellant.  

2.  After conducting any additional development deemed necessary, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should be returned to the Board for appellate consideration in accordance with applicable criteria.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




